ootober 24, 19'(7

       Hon. Rrtwrt 0. Ttlompaou, Obalrlaan
       Rellroad Oohmlwioa 0r Texas
       Awtla,  Tear8                   OpialoaHo. v-412
                                            ~0:   mqmiti0n    0r reef3
                                                  reoelwd  by th6 Coa-
                                                  misalon for lloenaes
                                                  Issued under Artiols
                                                  6053, v.c.s., 80 ar-
                                                  feated   by rlder   oonb   ’
                                                  tallled1n.s. 8';391,
                                                  otitw6r400; m8 or’




                       “A part of ~OUEO Bill 792 and the tunead-
              - maat   o~ntalaedla SenateBill 268 providedin
                p&Et 88 rOii~@J:

                       "'All:fess'reoeived bg the State frum
                       lioenuerrlrrmwdunder this Aot shall
                       be made avaIlableto the RRllroadOom-
                       alr8loa r0r use in paying the legiti-
          :            aate expenlrerlnourredIn adalalster-
                       bg   ati ~~r0~01tigthe ~POVISIOUII or
                       thtm.Aot; and r0r~noother purpose;
                       ~provlded,howwr. that any exoemm
                       ruadr waalalng 8t the end or eaoh
                       two -y epmlod
                                a r    lh8ll gotothe WI-              I
                       lmllhmd.'
                        II
                         . . .




.-~--------
    .
        ;   Eon. Rraert 0. Thompmon                  -                Page 2                      v-412 .


                           Chapter2 (H. 8, 792), Aats of the 46th
                           Legisiatwe, during eeah or-the rieoal
                           Jesrs beginningSeptelmm 1, 1947, and
                           September 1, 1948, sball be paid to the
                           QeaelalRevenueFund."
                           *. . .              "

                          Wll        you please answer the r0110wing au+-
                    t IOM ;

                         "1. Cm the Legislatureby an approi '~ '
                    pristioabill ohsags or amend the general
                    law8 or statutesor this State,pfirticu-                                             ,
                    larl9 that seotloaor Artlale h53 as above
               :: ,'retout?

                         *2. Ii auah cannot be done, is Sub-
                    beation8 of Seatfon2-B of Artlole6053
                    still in &feet, and oan the RallroadCom-
                    .miualonuee suah fund8 (LPWs fee8 oolleot-                                         .             .
                    ed) as far 88 they are neoessaryto aarq
                    out the provlfW.?n8of the LPGea Aot?"
!                                                                                                      .*
                     The Fort9-elxthLegislatureet ltr~regular
I           setwloaIn 1939 amended Aptla5e 6053, R.O.S., 1925, by
            enaotlngChapter2, H .a. 792, Aots or 1939.: Artlole
1           6053, supra, ~8 amended by H. B.‘792,   ‘provided a cm-
            prehenalve 89atem of regulationby.$he.    Railroad Oonmls-
            slon iOr the des&m, .l.asteilletloa,  aowtruatlon, and
            Op8rat10naOroolrtaFner8 and ecpalpneat'  ror the Wmage,
            bandllng,and transportation  of butane at@ liquefied
            petroleuagabes. The Act further pmmided for the pay-
            ment of oertsla annual r9e8 .b9persaabooming wlthlrr
            itr term8 to the RailroadComlsslon,  aal Seotlon 2b(8)
            rpeoirioally          provided      eb r0110wq 2
                           "All     r888 reoelved                 by the state            rr0i0
                    liaeoeeaIssuedunder thls"Aotshall be
                    mnde avellableto the RailroadOommlsalon
                    ror nne in paying the -legitimate
                                                    expenres
                    inaurwd In adminiaterlngand enforaing
                    the provlelaamof thlu Aot, and for no o.th-
                    er purpose;provided,however,that any
                    OXOO8B fWdS ~EU%iniDg4t tb end Or 08Oh
                    two-par period &all go to the 0eneral
                    Fbn$."


                                                                                      .     ,.




                                             .*..-       -...-.   -            --I-                -        .~. .,
,   .
        Ii&n.Sraeat     0. Thompson       -   Page 3        v-412   UJ


                   The Forty-ninthLeglslatme, Regular Seaalon,
        1945, further mended ArtIale6053 aupr8, by elvrotlng
        9. 8. 269, Chapter 358.  Seatloa 18 or 3.-B. 269; whloh
        now appear888 Seotlm 18 of Artlale6053, aupm, read8
        and prwldea     as follqwa:
                      “All fee8 receivedby the state from
                licenikea  laaued under this Act shall be made
                atrallable  to the RailroadComl.saloafor use
                In p89lng the legltimsteexpense8incurred
                In 8dmlalaterlngand enfOrcIngthe pr~lalona
                of this Aat, and for no other purpose;pro-
                vided, however,that   any exceaa fmda re-
                xmlalag at the end of each two-pearperiod
                ah811 go tothe OenerslFuad."
                  The State Depmtmental AppropriationBill,
        Chapter400, Aota 0r the 50th Leglaleture.Regular Sea-
        aloa, 1947. ootitalna8 rlder followingthe appropris;
        tlon8 therelaapeaifiled for the 088 Utllltiea8nd Llq-
        u8f$ed Petrolem IospeotlonDlvIalonof the Commlraion
        vhioh    Dada   aa r0lm8;
                                    ,.'
                     'All fees reoeliedby the Rallroed Com-
                nlaalon fran lloeaaealaauedsneer Ohepte?2
                (HouseBill 792), Act8 of the 46th Leglala-
                tubs, during e8Oh of the fiaaal Years begIni
                alag Septeaber1, 1947, and September 1, 1x40,
                ahrll be ml.4 to the &mere1 ReveaueFwl.
                  There 08a be no doubt th8t Artlole 6053,~;zxy
        la a geaerallaw i 2 SutherlandStatutorsConatruo
        8 2302.  Seatloa 2b( of the 1939 amendment (R. B. 7% '
               2 Aata of 193 and Section18 of the 1945 amend:
        ::t-(9: 8. 269 Che 358 Acts of 1945) uae the 881~0
        Identloallm≥            It'18 olear fra the languege
        used In these two aeotlonathat the moue9 reaelvedby
        the coiunlaaloa   ror lioenaeaIs~aued under Article6053,
        auplur,  was devoted to the ap8oIeSpurpose of paylag 'the
        leglt@ste    axpeaaea lnourredIn eAmlalaterlngand en-
        r0n:lv the prwlaloaa" or the Aat aad "for no other Dw-
        m.        Suoh money waa thereby removed from the General
        Rewaua Fund, aubjeot only to the provlalonregardlag
        8~888 fund8 remalalagat the end of eaoh tWO-988r pePI-
                                     55 9, W. (2d) 153 (28x. 01~.

                 2he rider ooat8luedla Obapter400, Aota or
        tbeyJthLe&8lNme;     Re@8r 988810~, 1947, and abow
                                                       \
kL   ‘*7U    Hon. Ernest 0. Thompson       -   Page 4


             quoted,purportsto transferthe licensefee fund cre-
             ated and devoted to a specialpurposeby Artlale6053,
             aupre; to the GeneralFund. The rider is lneffeotual
             to aaccmpllahsuch purpose!becauseit is no longeran
             open questionthat a rider 8ttached.t.o  an 8pp~prlatlOQ
             bill cannot modify or repeal an exleitlug general lav:
             State v.~Steele,57 Tex. 200 (1882); Linden v. Finley,
                T     451 .45 9. W. 578 (1899). Moore v. SheDDWd,
             144.;:;.  53;  192 9 w. (26) 559'(1946) Former opln-
             ions or the ittorne;General have conalitentlyso held.
                      Your first queatlon is thereforeanswered la
             the aegatlye.
                        In answeringyour'aeaondquestion,we 0811
              attentionto the faot that Seotlon2b(8) of Artlale
              6053, aupra,as It exlatedas a result of the 1939
            * eaeadmeat(H. B. 92, Ohapter2) was replacedby seo-
              tloa 18 ln the 1915 amendment(9. B. 269, Ohapter358).
             We thererore   aaaune that   you have referenoe   to Seotlon
             18 or &tlale 6053, aupra, sud not Seatlon~2b(8).
                      Artlole  VIII, Section6 of the Coaatltutloa
             or Texas, reads as rollowa:
                        "100monef shall be drawn from the !Preaa-
                  DRY but In Duraumoe of aDe~lfloawromla-
                  tlOu8  made bs law: nor Shall any aDDPODrl8-
                  tloa of money be made for a lonner term them': '-
                              exoept by the first Legislature -",.,
                               under this Conatltutlon,'whloh     -.'
                  ma9 meke the aeaeaaaryappropriatlotia  to OS'+" '
                  rj on tM governmentuntil the eaaaablage of
                  the llxteenthLeglalsture.' (1pnphaala   oura)
                        This ooaatltutlonalprovlaloala not limited
             to fnada pnld Into the General tid, and applies to
             funds dedicatedto 8 apeolalporpoae.
             detiiia Me 5, 1939.  Suah oonatltutlonal-provia on oon-
             trola 81I eppmprlatlona out'of the StateTreaiury
             ati~moaeynot appropriatedby the Leglalatureoannot.
             ba witbdimwnfrom the Treasury. Likewise,the appro-
             pr?irrtlonamade by th8 Leglalatum oannotb8'fOr &.tO~
             ln axoe#a~oftwo. dr8. plakle v. Flnlby 91 !l%x..,484,
             44 8. w. 480 (18aj    38 Tex. Jur. 845, a *a.    ._.
                      The Le~g?aleture et its regularaeaalonii.la’
             1941;1943, sad 1945 apeoiriosiiypmvlded la the
.   _
                                                                   ;   -


        Ron. I&neat 0. Thompson        -) Page 5              v-412
                                                                                73.


        approprletlonbills that the fees receivedby the Rall-
        road Ccnunlaalon  for licensesissued under Artlale 6053,
        aupre (Ii. B. 792, Chap. 2, Acts of 1939, as emendedby
        9. B. 269, Chsp. 358, Aota of 1945),were appropriated
        to the OommLaalonfor uae In enforcingend fbdmlnlater-
        lng the proolalonaof the Act.      See Acts of 47th Legia-
        lature,Remlar Session,1941, Chapter571, p. 1274;
        Acts of.48thLe ialature,Regular Session,1943, Chap-
        ter 400; p. 100 Ef ; Aata of the 49th Leglaleture,Regular
        Seaaloa,1945, Chapter378, p. 929. For acme reason
        the Leglalaturedid not see fit to appropriatethis
        money to the use Of the Commissionfor the two-year
        perlodbeglnnlngSeptember1, 1947. See Aota of 50th
        Leglalature,Regular Session,1947, Chapter 400, p.
        919.
                  It follows from what has been aaid~abovethat
        elthoughtM general law (Artlole6053, aupre) had the
        effect of dedlaatlngthe fees euttaorleed by said Act
        to the uae of the CcnunZsaloa,such was not, end could
        not be effeotlveas en spproprl.stloa or same to the uae
        of the Oommlaaloamore then two years later. Johnson




                   Your   aeooad   questionla therefore4QBirOrO~           IQ
        the   aegetlre.




                     1. The rider aontalaedla an approprla-
              tlti bill purporting to transfercertain f%ada
        I     prevloualydedloatedby a general statuteto
              a 8peolal purpose la lneffeotualto transfer .
              Bush apeolal fund to the General Revenue Fund
              of the St&i0 (ooaatrulagrider ~oontalnedln
              chpfer 4OO;pagO 919, Aata of 50th Legla-
              lature, 1947, regerddi transferof apeolal~
              .fbaila oraated by             R.O.S., 1925,
              88 amended,
        fIOa.-eat   0. Thompson    -       page6                        v-412


l
                 2. Funds dedicatedby a generalUt+?& tUta
            to a specialpurposemust be appropriatedby
            the Legislaturein accordancewith Artiale
            VIII, Ssotlon6 of the Oonstltutlonof Texas
            before mloh fmda maylegallybe used.
                                           Yours vesrytru1y
                                  AT~'ORREYGE~~B~ULOFTIWIS


                                  By   -
                                                   w. v.      ceppewt
                                                        Asrilrtant


                                                      =.~w-
                                            Charlelr
                                                   D. M&hews


                              .
                                  AP&OVED:




    I